Citation Nr: 0425533	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  97-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to basic eligibility for Survivors and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


WITNESSES AT HEARINGS ON APPEAL

Appellant, a family friend, and the appellant's husband


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to January 
1973 with a period of service in the Republic of Vietnam of 
less than 60 days, which extended from December 26, 1971 to 
February 18, 1972.  

In September 1996, the veteran died.  The appellant is the 
veteran's mother and custodian of his surviving children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied entitlement to service 
connection for PTSD for purposes of accrued benefits, and 
also denied entitlement to service connection for the cause 
of the veteran's death and eligibility to Chapter 35 
benefits.

In October 1998, the Board remanded the issues to the RO to 
schedule a Travel Board hearing.  A hearing was held before 
the undersigned Veterans Law Judge sitting in North Little 
Rock, Arkansas, in March 2000.  A transcript of the hearing 
testimony has been associated with the claims file.

By decision dated in August 2000, the Board denied the 
appellant's claims on the basis that they were not well-
grounded.  She appealed this decision to the United States 
Court of Appeals for Veterans Claims (Veterans Claims Court).  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and was applicable to claims 
pending at the time of its enactment, including the present 
claims before the Board.  This law also eliminated the 
concept of a well-grounded claim.  In December 2000, the 
Veterans Claims Court vacated the Board's August 2000 
decision and remanded the case for readjudication in light of 
the new statutory requirements.

The Board, in turn, remanded the claim to the RO to notify 
the appellant of her due process rights, which was 
accomplished by correspondence dated in June 2003 and April 
2004.  The claims are now ready for appellate consideration.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims and has notified 
her of the information and evidence necessary to substantiate 
her claims.

2.  The veteran was initially granted entitlement to service 
connection for PTSD by rating decision dated in February 
1985; however, service connection for PTSD was subsequently 
severed by decision dated in March 1986.

3.  In February 1992, the veteran filed a claim for 
entitlement to service connection for PTSD, but he died on 
September [redacted], 1996, at the age of 51 while his claim was 
pending on appeal.

4.  According to the Certificate of Death, the veteran's 
immediate cause of death was listed as cardiorespiratory 
arrest due to metabolic acidosis as a consequence of possible 
sepsis due to disseminated intravascular coagulation.

5.  In January 1997, the appellant, the veteran's mother, who 
had custody of his then-minor children, filed claims for 
accrued benefits, dependency and indemnity compensation for 
the cause of death, and basic eligibility for Chapter 35 
benefits.  

6.   At the time of the veteran's death, service connection 
had been established only for the residuals of a gunshot 
wound to the left foot, rated at 30 percent disabling. 

7.  The evidence of record does not indicate that the veteran 
engaged in combat during his period of active duty.  

8.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a neuropsychiatric 
disability of any kind.

9.  The service records and other evidence of record fail to 
corroborate the claimed in-service stressors.

10.  There is no credible supporting evidence that the 
alleged in-service stressors actually occurred.

11.  The claim for service connection for PTSD is not 
plausible or capable of substantiation.  

12.  There were no periodic monetary benefits that were 
unpaid at the time of the veteran's death that can now be 
paid to his survivors as accrued benefits.  

13.  The disorders that resulted in the veteran's death, to 
include disseminated intravascular coagulation, possible 
sepsis, and metabolic acidosis, had their onset long after 
service and are unrelated to service or incident thereof.

14.  No competent evidence has been submitted that would tend 
to substantiate the appellant's allegations that the cause of 
the veteran's death was related to his active military 
service.

15.  The appellant has not presented competent evidence of a 
relationship between the veteran's service connected left 
foot disorder and the medical conditions related to his 
death.

16.  The claim involving basic eligibility under the 
provisions of Chapter 35 is not plausible as the veteran did 
not die of a service-connected disability rated 100 percent 
disabling, or die while a disability so evaluated was in 
existence.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD for purposes of 
accrued benefits is denied.  38 U.S.C.A. §§ 1110, 1113, 1131, 
1155, 5103A, 5013(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.1000 (2003).

2.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103A, 5103(a) (West 2002); 38 C.F.R. § 3.312 (2003).

3.  The claims for service connection for the cause of the 
veteran's death, and the claim for basic eligibility for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code are denied.  38 
U.S.C.A. §§ 1310, 3500, 3501, 5103A, 5103(a) (West 2002); 38 
C.F.R. §§ 3.312, 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that the veteran should 
have been service-connected for PTSD.  She maintains that 
this disability ultimately lead to his death.  At the time of 
his death, the veteran was not service-connected for any 
disability.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).  A service-connected disability is considered to have 
been the principal cause of death when that disability, 
"singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b) (2003).  To be a 
contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c) (2003).

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to receive at the time of death based 
on existing ratings or decisions or those benefits due, based 
on evidence in the file at the date of death that were unpaid 
for a period not to exceed two years prior to death may be 
paid to his spouse, children or dependent parents as accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a service person) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997, shortly after the appellant filed her claim.  See 64 
Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The timing of this change requires the Board to 
first consider the claim under the pre-amended regulations 
for any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(2003).  

With respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) held that "a clear (that is, 
unequivocal) PTSD diagnosis by a mental-health professional 
must be presumed . . . to have been made in accordance with 
the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, the 
Veterans Claims Court concluded that "under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  
The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f) (2003); see also Gaines v. West, 11 Vet. 
App. 113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

II.  Factual Background 

Historically, the RO granted entitlement to service 
connection for PTSD by rating decision dated in February 
1985, but the grant was severed thereafter on the basis that 
no objective stressors were shown and because of other 
inconsistencies in the veteran's reported history.  A claim 
for restoration for PTSD was denied by Board decision dated 
in May 1987.  

In February 1992, the veteran filed another claim for 
entitlement to service connection for PTSD.  However, while 
the claim was pending on appeal, he died in September 1996, 
with the cause of death listed on the Death Certificate as 
cardiorespiratory arrest due to metabolic acidosis as a 
consequence of possible sepsis due to disseminated 
intravascular coagulation.  

In January 1997, the appellant, the veteran's mother, who had 
custody of his then-minor children, filed claims for accrued 
benefits, cause of death, and eligibility for Chapter 35 
benefits, which are the subject of the present appeal.  She 
contends, in essence, that the veteran had a diagnosis of 
PTSD for several years before his death and that he 
experienced combat stressors while he was in Vietnam causing 
the PTSD.  She also, in effect, maintains that she is 
entitled to service connection for the cause of death because 
his PTSD was related to his ultimate demise.

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a chronic 
psychiatric disorder.  Specifically, an August 1971 Report of 
Mental Status Evaluation was essentially normal and he was 
found to meet the retention standards.  Moreover, his medical 
discharge examination report noted a normal psychiatric 
clinical evaluation.  Parenthetically, the Board notes that 
while on active duty the veteran shot himself while on leave 
and suffered a serious left foot injury.  The record shows 
that he was ultimately discharged due to his left foot 
disability.

Post service medical records are negative for any psychiatric 
treatment until August 1982, nearly 10 years after discharge, 
when the veteran was hospitalized for what was thought to be 
a personality disorder.  He complained of feeling depressed, 
irritable, was unable to hold a job because of his left foot 
disability, and had recently struck an elderly couple 
crossing the road, killing the husband.  He reported feeling 
depressed since service but did not relate his symptoms to 
active duty.  There was no further treatment until March 1983 
when he sought treatment for family and financial problems.  
He also indicated that he was drinking 2-3 six packs of beer 
daily.  He was hospitalized with a diagnosis of adjustment 
disorder with depressed features.  In an August 1983 
outpatient treatment record, he reported that he had 
nightmares of Vietnam with flashbacks and loud voices.  The 
clinical impression was rule/out PTSD.

In a March 1984 VA examination report, the veteran related 
that he was present in Vietnam from December 1970 to March 
1971 (parenthetically, the Board notes that his service 
personnel records show that he was in Vietnam from December 
26, 1971 to February 18, 1972 - approximately 7 1/2 weeks).  He 
indicated that 14 of his fellow servicemen were killed in his 
quonset hut his first night in Vietnam and he felt guilty 
about it because he was slated to take one of the bunks where 
one of his friends had been killed but his friend had taken 
it for himself.  He reported current symptoms of aggression 
toward his family, nightmares, restlessness, heavy drinking, 
and the like.  The diagnosis was PTSD.

As noted above, by rating decision dated in February 1985, 
the RO granted entitlement to service connection for PTSD.  
However, a subsequent letter from the U.S. Army and Joint 
Services Environmental Support Group (ESG) (now United States 
Armed Services Center for Research of Unit Records 
(USASCRUR)) was unable to verify the veteran's stressors with 
respect to the men killed.  In March 1986, the RO severed the 
grant of service connection for PTSD, which the Board upheld 
by a decision dated in May 1987.

Subsequent outpatient treatment notes indicate that the 
veteran was treated for depression due to family and 
financial stressors.  In July 1988, Amitriptyline was 
discontinued in favor of Prozac; however, there was no 
mention of a diagnosis of PTSD.  A February 1989 note reveals 
a medical history of a personality disorder and a diagnosis 
of depression but not PTSD.  

In February 1992, he again filed a claim for PTSD and was 
hospitalized with complaints of nightmares associated with 
Vietnam, difficulty sleeping, and flashbacks.  He related a 
past medical history of PTSD but gave no specifics with 
respects to stressors.  The final diagnoses included major 
depression and PTSD.

In May 1992, the veteran was hospitalized for complaints of 
nightmares and feelings of guilt.  He related that he was a 
helicopter door gunner and was wounded in combat, injuring 
his left foot.  He indicated that he went on combat patrols 
and other very dangerous duty more than 50 times, was 
surrounded by the enemy more than 12 times, and that up to 25 
percent of the men in his unit were killed in action, 
wounded, or missing in action in Vietnam.  He stated that he 
fired at the enemy on more than 50 occasions, saw someone hit 
by round up to 50 times, and was in danger of being killed 50 
or more times.  He reflected that he flew an aircraft over 
South Vietnam and North Vietnam and was wounded in Vietnam, 
losing two toes on his left leg.  

He complained of, among other things, vivid recollections of 
those left behind while he was helping others out of combat 
areas, being constantly fired at, and seeing others being 
hit.  He remarked that he had combat nightmares three to four 
times per week, ruminations of military service, flashbacks 
three to four times per month, markedly diminished interest, 
and problems with feelings of incapacity, looseness, and 
difficulty with work.  He no longer went to movies, dancing, 
sports, parties, hunting or fishing, or participating in 
church or other social activities.  He related emotional 
estrangement from others, and difficulty experiencing 
feelings.  The final diagnosis was PTSD.

In September 1996, the veteran died.  His immediate cause of 
death was listed in the Certificate of Death as 
cardiorespiratory arrest due to metabolic acidosis as a 
consequence of possible sepsis due to disseminated 
intravascular coagulation.  In January 1997, the appellant, 
who had been appointed guardian of the veteran's then-minor 
children, filed a claim for service connection for PTSD for 
accrued benefits, and added a claim for entitlement to 
service connection for the cause of death, and eligibility 
for Chapter 35 benefits.  

At a personal hearing in May 1997, she testified that the 
veteran wrote her from Vietnam that his friends were killed 
shortly after he arrived in Vietnam.  She indicated that he 
was supposed to be a mechanic but was a door gunner and 
acknowledged that he was only in Vietnam for 90 days (records 
reveal he was in Vietnam less than 60 days).  He told her 
that he had shot children, picked up wounded soldiers, worked 
as a door gunner, and handled dead bodies.  She related that 
he was transferred from Vietnam early because he was having 
trouble with his wife.  He had been shot in the foot while he 
was home on leave and had not worked since the early 1980s.  
She reported that he had problems with nightmares, 
flashbacks, and did not handle stress very well.  

Upon further questioning, the appellant and her attorney 
acknowledged that there was not sufficient evidence to 
support a claim for service connection for the cause of 
death.  The main theory of the claim was that the veteran had 
been totally disabled for a period of over ten years before 
his death due to PTSD.  The appellant stressed that the 
veteran told her that he handled dead bodies every day 
because the helicopter would go out and pick up bodies.  A 
family friend testified that she talked with the veteran a 
lot about Vietnam and he related to her stories of picking up 
dead bodies, dealing with multiple body parts, a North 
Vietnamese child or woman cutting a man's throat shortly 
after the veteran arrived, and fire fights.  She related that 
he stayed at her house one night and woke up screaming, told 
her that he had once choked his former wife during a similar 
nightmare, and would call out to the Viet Cong.  She recalled 
a couple names the veteran mentioned had been killed.  The 
appellant concluded that the veteran had been having problems 
since at least 1985.

In a July 1997 letter to the veteran's attorney, a private 
clinical psychologist indicated that he had reviewed some 
information on the veteran and opined that the veteran had 
been vocationally disabled since February 1985.  Apparently 
the clinical psychologist supported his opinion on the basis 
that the veteran had been diagnosed with PTSD as early as 
February 1985 and given a 70 percent service connection 
(although, it is not obvious from the letter whether the 
clinical psychologist knew that the service connection grant 
was subsequently severed when the reported stressors were not 
verified), that he was service-connected for a left foot 
deformity, and that he had nonservice-connected hearing loss 
and left ankle disabilities.  The clinical psychologist 
stressed that this combination clearly indicated that the 
veteran was precluded from work prior to June 1985.

In an April 1998 letter, a pilot attached to the 358th during 
the time in question indicated that he saw the veteran's name 
in an issue of VFW magazine and the name rang a bell.  The 
soldier related that he was shot down on February 20, 1972, 
(which the Board notes parenthetically was two days after the 
veteran left Vietnam) and that he had no other recollections.  
He also recalled soldiers named [redacted] and [redacted]in the 
same unit.  

At a travel hearing before the undersigned in March 2000, the 
appellant testified that after the veteran's death she was 
given custody of the three minor of his five children.  She 
related that the veteran wrote to her while he was in Vietnam 
and reported soldiers in the next tent getting their throats 
cut, and that he was a door gunner.  She indicated that after 
he was discharged, he was very nervous and lived with her 
most of the time.  She reflected that he would sit and stare 
out the window all the time, told her he shot children, could 
not sleep at night, and had a hard time keeping a job.  She 
recalled that he was found disabled for Social Security about 
three years before his death (dating the Social Security 
award to 1992-1993) but only worked for about two years after 
service separation.  She observed that he had flashbacks, had 
friends but did not socialize much, started drinking, and had 
other medical problems such as a problem with his heart, 
diabetes, a foot infection, and a hernia.  She remarked that 
he was never the same man after he came back from Vietnam.  

The appellant's husband testified that he knew the veteran 
before he went to Vietnam.  He reflected that when the 
veteran came back from Vietnam, he was more distressed, 
stayed to himself mostly, things bothered him more, he became 
upset easily when talking about war, and had trouble holding 
down a job.  He noted that the veteran did not go out with 
his friends like he used to, and stayed more or less to 
himself.  Upon further questioning, the appellant noted that 
the veteran was receiving compensation for a gunshot wound to 
the foot.  She related that he died because he bled to death 
inside and acknowledged that he had been drinking heavily 
prior to his death.  She reflected that he started getting 
psychiatric care within one or two years after separation and 
had been diagnosed with PTSD many years before.  She also 
noted that he had worked as a police officer for quite a long 
time then went to another county and worked as a deputy 
sheriff, then bank security but had psychiatric problems the 
entire time.  

III.  Legal Analysis

Entitlement to Service Connection for PTSD for Purposes of 
Accrued Benefits

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  While the veteran was diagnosed 
with PTSD before his death, critical elements of this 
diagnosis, most fundamentally those concerning the existence 
of a stressor or stressors, appear to be based wholly upon 
statements of history provided by the veteran.  The question 
of whether he was exposed to a stressor in service is a 
factual determination and the Board is not bound to accept 
such statements simply because treating medical providers 
have done so.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190, reconsideration 
denied, 1 Vet. App. 406 (1991).  

Thus, recognizing that the veteran had a diagnosis of PTSD 
and that the first element of Cohen was met, the appellant's 
claim for accrued benefits must still fail under the second 
element of Cohen because there is no evidence that the 
claimed in-service stressors actually occurred.  Even though 
the Board is compelled to presume the adequacy of the PTSD 
symptomatology and the sufficiency of the claimed in-service 
stressors for purposes of a medical diagnosis of PTSD, that 
is not the end of the inquiry.  The second prong of Cohen 
requires "credible supporting evidence" that the claimed 
in-service stressors actually occurred.  As noted above, if 
the "claimed stressor is not combat related, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (emphasis added). 

As an initial matter, despite testimony to the contrary, the 
Board finds that the veteran is not shown to have engaged in 
combat with the enemy based on the evidence of record.  
Specifically, the veteran's service records do not support a 
finding that he was engaged in combat, as he was not awarded 
a recognized military citation associated with combat.  
Further, his DD 214 form reflects that he worked in aircraft 
maintenance.  Moreover, the Board has considered a letter 
submitted by a pilot apparently attached to the same unit as 
the veteran in early 1972; however, although the pilot 
recalls the veteran's name, it is not sufficient evidence to 
show that the veteran was engaged in combat because the pilot 
could recall little more than just the veteran's name.  Thus, 
the service medical records and the other evidence on file do 
not support a finding that the veteran was engaged in actual 
combat.  

There is no supporting evidence, except the veteran's 
testimony prior to his death and the appellant's more recent 
assertions, that he was exposed to multiple stressors, 
including killings in his tent the night he arrived in 
Vietnam, his own alleged killing of women and children, 
picking up dead bodies, etc.  Specifically, while this claim 
was developed during the veteran's lifetime, several attempts 
were made to confirm the names of soldiers he indicated had 
died but all attempts were unsuccessful.  More recent 
testimony from the appellant and a family friend simply 
revealed the identical story and same names the veteran had 
claimed all along that have never been officially 
corroborated.  Since an attempt was already made to verify 
the names and the appellant has offered no additional 
information that would suggest the possibility of actual 
verification, it is unnecessary to attempt to again verify 
those same names.  There is simply no evidence that would 
tend to support his witnessing the killing of up to 14 men in 
his tent during his first night in Vietnam.  

Moreover, the Board notes several inconsistencies in the 
veteran's claimed stressors.  Most glaring is found in the 
May 1992 hospitalization report where the veteran reported 
that he was wounded in combat, injuring his left foot.  Later 
in the hospital summary, he again indicated that he flew 
aircraft in Vietnam and was wounded, losing two toes on his 
left foot.  Apparently based, in part, on this reported 
history, the treating physician diagnosed PTSD.  However, the 
records are clear that while the veteran did, in fact, 
sustain a gunshot wound to the left foot, it was incurred 
while he was on leave in Alabama, not during combat in 
Vietnam.  Thus, on this occasion, the veteran clearly 
misrepresented to the treating physician the nature of his 
in-service injury.  

During that same hospitalization, the veteran related that he 
was on more than 50 combat patrols, was surrounded by the 
enemy more than 12 times, up to 25 percent of the men in his 
unit were killed in action, missing, or wounded, that he 
fired at the enemy more than 50 times, saw soldiers injured 
or killed up to 50 times, and was in danger of being killed 
more than 50 times.  The Board notes that the service 
personnel records show that the veteran was in Vietnam, for a 
total time of less than 60 days which would be inconsistent 
with his unverified account of having participated in more 
than 50 combat patrols. Particularly, in light of the fact 
that his service personnel records only document his 
participation in one "unnamed campaign" in December 1971 
and there is no indication of the level of combat the veteran 
claimed he was exposed.  His service personnel records 
further reflect that he worked in aircraft maintenance and 
made no reference to his being a door gunner.  Accordingly, 
the contemporaneous service personnel records do not support 
the veteran's claimed stressors with respect to his alleged 
active combat involvement.

The Board has also considered the appellant's argument that 
the veteran had been disabled since at least 1985 due to PTSD 
and the supporting letter from the private clinical 
psychologist to that effect.  As noted previously, it is not 
clear that the clinical psychologist was aware that the 
veteran's 70 percent service connection for PTSD had been 
severed at the time he rendered his opinion.  Regardless, the 
psychologist's opinion that the veteran was totally disabled 
due to PTSD does not address the threshold question of 
entitlement to service connection and is not dispositive of 
the issue before the Board.

In sum, since the evidence does not reflect that the veteran 
was engaged in combat with the enemy, corroborating 
supporting evidence is needed to verify the claimed stressors 
for purposes of service connection for PTSD for accrued 
benefits.  In that regard, multiple attempts to locate 
supporting documentation has been unsuccessful.  As none was 
forthcoming, the Board finds that the appellant's failed in 
this element of the claim.  

The Board has considered the appellant's statements that the 
veteran continually suffered from symptoms of PTSD 
essentially since separation from service and had been 
disabled for a period ten years prior to his death.  Although 
her statements and sworn testimony are probative of her 
observations, they are not probabtive, competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
She lacks the medical expertise to offer an opinion as to the 
causation of the veteran's psychiatric disability.  Id.  In 
the absence of competent, credible evidence of causation, 
service connection is not warranted for PTSD for purposes of 
accrued benefits.  

Similarly, the Board has considered the statements of a 
family friend and the appellant's husband to the effect that 
the veteran exhibited signs of a psychiatric disability or 
PTSD since service.  Their statements, however, do not 
provide a basis for relating the veteran's PTSD to service as 
they are not shown to be competent professionals capable of 
making that medical connection.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Based on the evidence of record, there is no corroborating 
evidence in the service medical or personnel records showing 
that the veteran engaged in combat with the enemy during a 
period of war.  In this case, the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
statements and those of the appellant, the appellant's 
husband, and a family friend regarding the veteran's 
experiences during service.  Thus, the Board concludes that 
there is no credible supporting evidence that the claimed in-
service stressors actually occurred.  

As noted above, service connection for PTSD requires three 
elements:  (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Even when the medical evidence 
of record establishes the first element of the claim (a 
clear, unequivocal diagnosis of PTSD), the service medical 
records fail to establish the second element of the claim 
(verified in-service stressor).  Thus, there is no need for 
the Board to reach the third element of a claim for PTSD 
(causal nexus).  As such, the appellant's claim for service 
connection for PTSD for purposes of accrued benefits must be 
denied as not capable of being substantiated.

Entitlement to Benefits Based on Cause of Death

With respect to the claim of entitlement to service 
connection for the cause of the veteran's death, a review of 
the relevant clinical evidence of record, including the 
service medical records, does not reveal any evidence which 
would lead to a conclusion that service connection for 
disseminated intravascular coagulation, sepsis, or metabolic 
acidosis is warranted.  

In this regard, the service medical records do not contain 
findings indicative of any of the above disorders.  
Specifically, there is no evidence of treatment for any of 
the disorders until shortly before the veteran's death.  
Moreover, the death certificate lists a one day history of 
disseminated intravascular coagulation and a two day history 
of possible sepsis.  Metabolic acidosis was noted to be 
incurred just hours prior to the veteran's death.  The 
appellant has failed to produce any competent evidence, which 
would tend to show a connection between any of the disorders 
that contributed to the veteran's death and his period of 
military service or his service connected left foot 
disability.  Thus, the Board finds that the disorders causing 
the veteran's death were not of service inception or 
aggravation.  

Furthermore, in a personal hearing in May 1997, the appellant 
and her attorney acknowledged that there was no evidence that 
the disorders implicated in the veteran's death were service-
connected.  Accordingly, as there is no objective medical 
evidence of record to support the claim, the Board must deny 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death.  

Entitlement to Benefits Based on Chapter 35 for Dependent 
Educational Assistance

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant cannot entitled to the 
Dependents' Educational Assistance as a matter of law.  At 
the time of the veteran's death his only service-connected 
disability was rated as 30 percent disabling. Therefore, he 
was not in receipt of a total and permanent disability 
evaluation due to service-connected disability at the time of 
his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

Finally, with respect to all the claims, the Board notes that 
on November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The appellant 
was notified of the VCAA as it applies to her present appeal 
by correspondence dated in June 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in June 2003 was not given 
prior to the first AOJ adjudications of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issues on appeal were re-adjudicated 
and a supplemental statement of the case was provided to the 
appellant in April 2004.  The appellant has been provided 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices. 

The June 2003 VCAA notice letter provided to the appellant 
generally informed her of the evidence not of record that was 
necessary to substantiate her claims and identified which 
parties were expected to provide such evidence.  She was 
notified of the need to give to VA any evidence pertaining to 
her claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited 
in the April 2004 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the notice letter was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
finds that the available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Entitlement to service connection for PTSD for purposes of 
accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to basic eligibility for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



